By the Court,

Savage, Ch. J.
The main point in this case is, had the justice jurisdiction sufficient to authorize a judgment ? The plaintiff in error holds the affirmative of this proposition, and the defendant the negative. The plaintiff contends that the justice having jurisdiction of the subject matter, and also of the person of the defendant by a regular appearance, if any error is subsequently committed, the remedy is by certiorari or appeal. The defendant says that, by an adjournmennt without authority, the cause is discontinued, the justice loses jurisdiction, and any subsequent proceedings are cor am, non judice and void.
It has been decided that a justice cannot adjourn a cause of his own motion after a previous adjournment, and that such adjournment amounts toa discontinuance of the suit, 2 Johns. R. 192; that if the justice do not appear at the place of ap*202pearance, but adjourn the cause by a note in writing without signature, such an adjournment is a discontinuance, and the cause out of court, 4 Johns. R. 117 ; that where the justice ac^journs at the instance of the plaintiff, after a previous adjournment, such adjournment amounts to a discontinuance, and the cause is out of court, 8 id. 391 ; that where the plaintiff does not appear on the return of the process, the cause is discontinued, 9 id. 140 ; that delay by the justice to open his court for two hours amounts to a discontinuance, 11 id. 407; that by the non-attendance of the justice on the day to which a cause is adjourned, it is discontinued ; that subsequent assent gives jurisdiction to the justice to proceed at a subsequent time, but does not restore the cause against a party not assenting, I Cowen, 245 ; and by the non-appearance of the plaintiff on the adjourned day, the cause is unequivocally discontinued, and the parties then stand as if the suit had never existed. 15 Johns. R. 245, These Were all questions upon certiorari, in the same cause in which the irregular proceeding took place, and the judgments were reversed. Whether in such a case the justice is liable, I do not find expressly decided ; and though the court say that the proceedings are void, yet they reverse the judgments, which would be unnecessary if the judgment entered was a perfect nullity.
The case of Butler v. Potter, 17 Johns. R. 145, was an action in Onondaga common pleas, against a justice who had exceeded his jurisdiction in awarding more than five dollars costs. In the court below there was a recovery against him, on the ground that the execution on such a judgment was mid. This court, however, reversed the judgment of the common pleas, saying that the justice had jurisdiction to give judgmént for costs, and though he gave judgment for more than he ought, such judgment was merely erroneous, and not void. The case of Prigg v. Adams, 2 Salk. 674, was relied upon, where the judgment was given for five shillinge in the common, pleas, on a cause of action arising in Bristol. An act of parliament, erecting the court of conscience in Bristol, contained a clause by which it was declared, that if it appeared upon the trial in any of the courts at Wesminster, upon a cause of action arising in Bristol, that the cause of action was *203tender forty shillings, no judgment should be entered for the plaintiff; and if entered, it should be void. A ca. sa. was issued upon such a judgment, and the defendant imprisoned ; upon which he brought an action for false imprisonment, and the question upon demurrer was whether the judgment was so far void that the party could take advantage of it in a collat eral action; and the king’s bench held that it was not; that it was only voidable by plea or error, and not like the case of a judgment vacated. In Butler v. Potter this court took the distinction which has been frequently taken, that where an inferior tribunal has jurisdiction, but errs in the exercise of its powers, the act is not void, but voidable ; but if there is no jurisdiction whatever, the proceeding is void.
Where a justice acts without acquiring jurisdiction, he is a trespasser; but having jurisdiction, an error in judgment does not subject him to an action ; he is entitled to the protection afforded to a judge of a court of record. The argument for the plaintiff in error is, that though the justice once had jurisdiction, he had lost that jurisdiction; that the adjournment being an act not authorized by law, the cause was at an end, and any further proceeding was without jurisdiction, as much so as a judgment would be without any previous process. It must be conceded that so far as the parties litigant before the justice in that suit are concerned, this court have considered an unauthorized adjournment an end of the suit; but where a remedy is sought against the justice, the principle of judicial irresponsibility should be interposed, so far as it is applicable. In the case of Adkins v. Brewer, 3 Cowen, 206, the justice never had jurisdiction of the person of the defendant, for want of the requisite security before issuing the attachment; and so in the case of Colvin v. Luther, 9 Cowen, 61, the justice had not jurisdiction of the defendant’s person, the defendant not appearing upon the warrant.
It has been held in some of the cases, that where the plaintiff refuses or neglects to appear upon the coming in of the jury with their verdict, it is irregular to receive the verdict; yet in such a case, we held that a judgment rendered upon a verdict so taken was not void, but voidable; that the justice,having jurisdiction of the subject matter and the person, had *204power to enter a judgment of discontinuance; that the plaingg- was por purpose at least within the jurisdiction of the justice, and that a judgment in his favor, though irregular, was not void. 2 Wendell, 604. Where the justice has no jurisdiction, a judgment rendered by him may be attacked collaterally. Want of jurisdiction in the court may be shewn, though if jurisdiction be conceded, the judgment cannot be inquired into. 3 Wendell, 204.
In this case the justice had jurisdiction of the cause, of the parties, and of the question of adjournment; his error was an error of judgment, and according to the decisions above referred to, the consequence of that error was that the cause was discontinued as between the parties, and any judgment entered after such adjournment was liable to be reversed; but I believe none of the cases consider such a judgment a proper subject of inquiry as to its merits in another tribunal. If the justice is liable in this case, it must be conceded that such liability arises from a judicial act, which is contrary to established principles.
In my opinion the judgment of the justice was valid till reversed, although founded in error ; that the justice is not liable as a trespasser, and that the judgment of the common pleas must be reversed.